Citation Nr: 1437906	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.


		REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded in April 2014.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a November 2012 Board videoconference hearing; a transcript is of record.

In a July 2013 rating decision, the RO denied the Veteran's claim to reopen the issue of service connection for a left knee disability.  The Veteran filed a notice of disagreement and a June 2014 statement of the case was subsequently issued.  However, the Veteran did not perfect appeal.  Thus, the issue is not before the Board.


FINDINGS OF FACT

1.  A current right knee disability is not related to the Veteran's active duty service.

2.  A current low back disability is not related to the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for entitlement to service connection for a low back have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in February 2009.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; reviewed VBMS and Virtual VA files; assisted the Veteran in obtaining evidence; obtained Social Security Administration (SSA) benefits; afforded the Veteran VA examinations; and afforded the Veteran the opportunity to give testimony at a Board video conference hearing.  In a statement received in June 2014, the Veteran indicated that he had no other information or evidence to submit, and requested that his case be forwarded to the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

The issues before the Board involves claims of entitlement to service connection for a right knee disability and a low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


Analysis

Service treatment records reflect complaints, treatment and diagnoses in service.  Regarding his lower extremities, the Veteran was seen in November 1984 for a right knee strain and May 1985 for sore knees.  Regarding his back, the Veteran was seen for muscle spasms in December 1984, low back pain in November 1986, and radicular low back pain in January 1987.  On separation examination in January 1987, clinical evaluation of the lower extremities was normal, while clinical evaluation of the spine was abnormal due to chronic low back pain.

The first post-service treatment record is a VA treatment record dated in May 2009, which shows degenerative joint disease (DJD) of the knee and questionable spondylosis of the low back.  At another VA appointment later that month, the Veteran reported injury at basic training when a drunk officer kicked him in the back causing him to land on both knees.  On another occasion, the Veteran stated that he was ordered to lift a heavy item that blew out his back.  While not determinative by itself, it is significant that there is no evidence of right knee disability and low back disability, which is approximately 22 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the one year presumption of service incurrence for arthritis is not warranted.

The Veteran was afforded a VA examination in November 2010.  After interviewing and examining the Veteran, and after reviewing the claims file, the examiner provided negative nexus opinions.  For the right knee, the examiner noted that the Veteran was seen in service twice, and that there is no objective evidence for continuity or chronicity of care.  The examiner noted that DJD is a process with natural aging, body habitus and is less likely as not related to in-service complaints.  As for the back, the examiner noted in-service treatment with no objective evidence for continuity or chronicity of care.  He noted that during service, the Veteran weighed 204 pounds and at the time of the examination 385 pounds.  The examiner noted that degenerative disc disease (DDD) is predominantly due to genetics, aging and intrinsic disk loading factors. 

A May 2011 VA treatment record shows lower back pain with a duration and onset since 1984.  The Board notes that medical personnel did not offer a medical opinion, but rather memorialized what the Veteran had reported.  In other words, this is history provided by the Veteran.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Veteran was afforded another VA examination for the knee in June 2013.  However, no medical opinion was rendered. 

The Board remanded the claim in April 2014 for additional development as the Veteran had testified to knee pain and sharp lower spine pain since service.  The claim was remanded for a VA addendum opinion that considered the Veteran's competent testimony.  

Per the Board's remand, the Veteran's claims file was forwarded to an examiner for an addendum opinion in May 2014.  After reviewing the entire claims file and considering the Veteran's testimony, the examiner rendered a negative nexus opinion.  For the right knee, the examiner noted that while strain/sprain involves the muscles and ligaments surrounding the joint region, DJD is a degenerative process involving the boney joint spaces and is not caused by/related to the other.  The examiner cited to multiple risk factors that included joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  She noted that for a majority of patients, osteoarthritis is linked to one or more factors such as aging, occupation, trauma, repetitive small insults over time and obesity.  Citing to data from a study, the examiner noted that two studies quantified a strong association between obesity and osteoarthritis of the knee.  Regarding the Veteran's back, the examiner acknowledged the first episode of back pain in service and noted that it does not necessarily make the initial episode(s) related to later chronic conditions.  She explained that while back strain involves the muscles and ligaments of the spinal region, lumbar DDD/spondylosis is a degenerative process involving the discs and vertebral bodies.  She stated that one is not the cause of or related to the other.  The examiner noted a study showing degenerative changes occur between the age of 40 and 60 years, genetics and intrinsic disc loading (body weight compared with size of the disc) were predominate predictors of DDD.

The Board acknowledges the Veteran's assertions of continuity of symptomatology since service.  The Veteran is competent to report the types of symptoms he has experienced and the continuity of such symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.

Here, the May 2014 medical examiner, with full knowledge of the Veteran's in-service injuries and treatments was nevertheless of the opinion that the Veteran's current disabilities are not causally related to service (which is supported by the November 2010 VA medical opinion).  The Boards finds the current medical opinion to be entitled to more weight than the Veteran's statements made many years after the fact.  Overall, there is current persuasive medical evidence against the Veteran's claims, and there is no medical evidence to the contrary.  

In support of his claim for the back, the Veteran and his representative noted at the Board videoconference hearing that Dr. B.T. noted an "old compression fracture of the L1."  A review of that March 2010 record shows a notation of an "old compression fx"; however, the date of onset was not provided.  There were no nexus opinions linking the Veteran's back disability to service.    

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.  Service connection for a right knee disability and a low back disability are not warranted. 

  
ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


